Citation Nr: 0712436	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  06-35 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date, prior to September 28, 
2005, for an award of Dependency and Indemnity Compensation 
(DIC) benefits based upon the need for the aid and attendance 
of another person.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to May 
1954.  He died in October 2003.  The appellant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 rating decision of the St. 
Louis, Missouri, VA Regional Office (RO).  

Correspondence received in December 2006 reflects that the 
Missouri Veterans Commission withdrew representation.  
38 C.F.R. §§ 20.602, 20.608.  


FINDINGS OF FACT

1.  The appellant was awarded DIC in a January 2004 rating 
decision.  

2.  The claim for additional DIC benefits based on the need 
for aid and attendance was received on September 28, 2005.  


CONCLUSION OF LAW

The criteria for an effective date, prior to September 28, 
2005, for additional DIC benefits based on the need for aid 
and attendance have not been met.  38 U.S.C.A. § 5110(d) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.402(c)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria & Analysis

Initially, the Board notes that the claim for DIC was granted 
in January 2004, and in September 2005, the AOJ determined 
that there was sufficient information and evidence to grant 
aid and attendance, from September 28, 2005.  See Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. March 22, 2007).

While specific VCAA notice was not provided, the appellant 
was notified of the relevant criteria and of the reasons for 
the denial of an earlier effective date for aid and 
attendance in the November 2006 supplemental statement of the 
case, and the November 2006 VA Form 646 notes the appellant 
had no further argument.  When it is clear that there is no 
additional evidentiary development to be accomplished, there 
is no point in remanding the case.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board notes that the 
duty to assist must be balanced against the futility of 
requiring VA to develop claims where there is no reasonable 
possibility that the assistance would substantiate the claim.  
In this case, the Board finds that there is no additional 
evidence which the appellant could submit that would 
substantiate an earlier effective date, and thus, there has 
been no prejudice. 
The VA regulation governing the effective date for additional 
DIC benefits based on the need for aid and attendance for 
surviving spouses provides:
Awards of pension, compensation, or 
dependency and indemnity compensation to 
or for a surviving spouse will be 
effective as follows:  . . . (c) Aid and 
attendance and housebound benefits.  (1) 
Date of receipt of claim or date 
entitlement arose whichever is later.  
However, when an award of dependency and 
indemnity compensation (DIC) or pension 
based on an original or reopened claim is 
effective for a period prior to date of 
receipt of the claim, any additional DIC 
or pension payable to the surviving spouse 
by reason of need for aid and attendance 
or housebound status shall also be awarded 
for any part of the award's retroactive 
period for which entitlement to the 
additional benefit is established.  (2) 
Date of departure from hospital, 
institutional or domiciliary care at 
Department of Veterans Affairs expense.  
This is applicable only to aid and 
attendance benefits.  Housebound benefits 
may be awarded during hospitalization at 
Department of Veterans Affairs expense.  
38 C.F.R. § 3.402(c) (2006).
The appellant, the veteran's widow, was awarded VA DIC 
benefits for a surviving spouse in a January 2004 rating 
decision.  In correspondence received on September 28, 2005, 
the appellant's private medical doctor stated that as a 
result of her health problems, the appellant was unable to 
function alone or without assistance, including any and all 
activities of daily living.  In a March 2006 rating decision, 
aid and attendance benefits were awarded from September 28, 
2005.  There is no correspondence between the January 2004 
rating decision and the September 28, 2005 claim which can be 
reasonably construed as a claim for aid and attendance.  
Thus, the Board finds that an effective date, prior to 
September 28, 2005, for aid and attendance benefits is not 
warranted.  
The Board notes that even if entitlement to the benefit arose 
prior to September 2005, the claim was not received until 
September 2005.  The regulation provides that the later of 
the two dates must be chosen as the effective date for the 
benefit.  
The Board further notes that the September 2005 claim for aid 
and attendance was made more than a year from the original 
grant of DIC in the January 2004 rating decision, and thus, 
the award of aid and attendance benefits was not made 
concurrently with an award of DIC and therefore may not be 
awarded retroactively with "any part of the award's 
retroactive period."  38 C.F.R. § 3.402(c)(1) (2006).  
Finally, the evidence does not show that the appellant was 
maintained in a "hospital, institutional or domiciliary care 
at Department of Veterans Affairs expense," and therefore the 
"[d]ate of departure" from such institutional care cannot 
serve as the effective date.  38 C.F.R. § 3.402(c)(2) (2006).  
There is no basis for entitlement to an effective date, prior 
to September 28, 2005, for the award of additional DIC 
benefits based on the need for aid and attendance in this 
case.  38 U.S.C.A. § 5110(d) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.402(c)(1) (2006).  Consequently, the benefits 
sought on appeal are denied.  


ORDER
An effective date prior to September 28, 2005, for the award 
of additional DIC benefits based upon the need for aid and 
attendance is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


